FRIENDLY, Circuit Judge,
concurring:
I join in all of Judge Mansfield’s thorough opinion, with a single exception. I would not wish to be understood as agreeing with what I understand to be the suggestion that even though the proof demonstrates the single conspiracy charged, under Berger v. United States, 295 U.S. 78, 82-83, 55 S.Ct. 629, 630-631, 79 L.Ed. 1314 (1935), a particular conspirator might nevertheless be entitled to a reversal if the evidence also showed the existence of one or more other related conspiracies. Since that issue is not before us, we can properly leave it for another day.